Exhibit 10.1

 



CONSULTING AGREEMENT

 

This CONSULTING AGREEMENT (the “Agreement”), dated May 29, 2014 (the “Effective
Date”), is entered into by and between Gray Fox Petroleum Corp., a Nevada
corporation (the “Company”) and Randall Newton (“Consultant”).

 

RECITALS

 

A. Consultant is in the business of providing certain financial services.

 

B. The Company wishes to retain the Consultant to provide, and Consultant wishes
to provide, such services to the Company on the terms set forth in this
Agreement.

 

Agreement

 

NOW THEREFORE, in consideration of the mutual covenants and agreements contained
in this Agreement, and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

 

1. Services. The Company engages Consultant as an independent contractor to
provide those services described on Exhibit A (collectively, the “Services”).
Consultant will render the Services to the Company upon the terms and conditions
set forth in this Agreement. Consultant will serve as principal financial
officer of the Company and will provide the Company with the Services. In
performing the Services, Consultant will: (a) act in the Company’s best interest
at all times; (b) conduct himself at the highest professional standards of
ethics and integrity; (c) use his good faith efforts and skills to preserve the
business of the Company and the goodwill of employees and persons having
business relations with the Company; (d) devote as much time, energy and effort
as is necessary to perform the Services in accordance with the highest
professional standards; (e) comply with all written Company codes of conduct and
all written Company policies and procedures that may be implicated by his
provision of the Services; and (f) conduct the Services in compliance with all
applicable state and federal laws.

 

2. Compensation for Services.

 

(a) During the Consulting Term, the Company will pay to Consultant a monthly fee
in the amount $5,000 per month for performing the Services. The consulting fee
will be paid monthly in arrears no later than the fifth day of the month
immediately following the calendar month during which the Services were
performed.

 

(b) In addition to the consulting fee, the Company will issue to Consultant up
to 1,050,000 shares of its common stock, $0.001 par value per share, on the
following schedule: (i) 350,000 shares of common stock on the one year
anniversary of the Effective Date, (ii) 350,000 shares of common stock on the
two year anniversary of the Effective Date, and (iii) 350,000 shares of common
stock on the three year anniversary of the Effective Date (collectively, the
“Shares”). In the event this Agreement is terminated prior to an issuance date,
Consultant will be entitled to receive a prorated portion of the unissued Shares
attributable to that particular period, and will forfeit his right to any
remaining Shares. By way of example, if this Agreement is terminated 6 months
after the Effective Date, Consultant will be entitled to receive 175,000 of the
350,000 Shares attributable to the first year of the Term, and will forfeit his
right to the remaining 750,000 Shares attributable to the second and third years
of the Term.

 



1

 

 

(c) Consultant is an independent contractor and, as such, Consultant will not be
entitled to participate in any employment-related benefits that may be provided
by the Company, including but not limited to, workers’ compensation insurance,
unemployment compensation insurance, vacation or sick pay, pension or profit
sharing benefits, or any type of health, life or disability insurance.

 

(d) The Company will reimburse Consultant for all customary and reasonable
expenses actually incurred by him in the performance of the Services, but only
to the extent that such business expenses have been pre-approved by the Company.
Such reimbursement will be paid promptly after Consultant has complied with all
written policies of the Company regarding reimbursement of expenses.

 

(e) Consultant agrees that all taxes payable as a result of compensation payable
to Consultant under this Agreement will be Consultant’s sole liability.
Consultant will defend, indemnify and hold harmless the Company and the
Company’s officers, directors, employees and agents from and against any claims,
liabilities or expenses relating to such taxes or compensation.

 

3. Relationship of the Parties. Consultant’s relationship with the Company is
that of an independent contractor and nothing in this Agreement will be
construed to create a partnership, joint venture, or employer-employee
relationship. As an independent contractor, Consultant may determine the method,
manner and means of performing the Services to be carried out for the Company.
The Company will not treat Consultant as its employee for federal tax purposes
or any other purposes and Consultant will not hold himself out as an employee of
the Company. Consultant is not the agent of Client and is not authorized to make
any make any statements, assurances or commitments on the Company’s behalf
unless specifically requested or authorized to do so by the Company in writing.

 

4. Term and Termination.

 

(a) Unless extended or terminated earlier pursuant to this Section, the initial
period of Consultant’s engagement under this Agreement will expire on the one
year anniversary of the Effective Date. Upon expiration of the initial term,
this Agreement will automatically renew for consecutive one year terms unless
either party provides written notice to the other party of its intention not to
renew this Agreement at least 30 days prior to the end of the then expiring term
(the initial term and any renewal terms, collectively, the “Term”).

 

(b) This Agreement may be terminated at any time by either party by providing
the other party with at least 30 days’ written notice of such party’s intention
to terminate this Agreement. During any notice period, Consultant agrees to use
his reasonable best efforts to continue his work for the Company and the Company
agrees to continue compensating Consultant until the termination date with the
same compensation as before the notice was given.

 



2

 

 

(c) Upon expiration or termination of this Agreement, neither party will have
any further obligations under this Agreement, except for obligations incurred
prior to the date of expiration or termination, and obligations, promises, or
covenants contained in this Agreement which expressly extend beyond the term of
this Agreement, including without limitation, the obligations under Section 7
and Section 8.

 

5. Representations and Warranties of Consultant. Consultant represents and
warrants to the Company as of the Effective Date as follows: (a) Consultant can
fulfill his obligations under this Agreement and is under no contractual,
judicial or other restraint that impairs his right or legal ability to enter
into this Agreement and to carry out his duties and responsibilities for the
Company; (b) Consultant is acquiring the Shares for investment for his own
account, not as a nominee or agent, and not with the view to, or for resale in
connection with, any distribution thereof; (c) Consultant has no present
intention of selling, granting any participation interest in, or otherwise
distributing the Shares; (d) Consultant has had the opportunity to ask questions
and receive answers from the Company regarding its business and operations and
has received all information he considers necessary or appropriate for deciding
whether to acquire the Shares; (e) Consultant is sophisticated and well-informed
and has such knowledge and experience in financial and business matters as are
necessary to enable him to evaluate the merits and risks of an investment in the
Company; (f) Consultant has no need for liquidity in his investment in the
Company and he is able to bear the risk of such investment for an indefinite
period and Consultant’s present financial condition is such that he is under no
present or contemplated future need to dispose of any portion of the Shares; and
(g) Consultant understands that (i) the Shares have not been registered under
the Securities Act of 1933, as amended, (ii) the Shares are “restricted
securities” under applicable U.S. securities laws, and (iii) pursuant to these
laws, Consultant must hold the Shares indefinitely unless they are registered
with the Securities Exchange Commission and qualified by state authorities, or
an exemption from such registration and qualification requirements is available.

 

6. Representations and Warranties of the Company. The Company represents and
warrants to Consultant as of the Effective Date that the Company is authorized
to enter into this Agreement and can fulfill all of its obligations under this
Agreement.

 

7. Indemnification.

 

(a) The Company will indemnify and hold Consultant harmless from and against any
and all claims, actions, liabilities, losses, costs, damages, taxes and expenses
of any nature whatsoever (“Losses”) arising from: (i) the breach of any
covenant, obligation, representation or warranty of the Company under this
Agreement; (ii) Consultant’s serving in the capacity of the Company’s Chief
Financial Officer and any action taken or omitted to have been taken by him as
Chief Financial Officer; provided, however, that the Company will not indemnify
Consultant from, or reimburse Consultant for, any Losses arising out of
Consultant’s own negligence or willful misconduct. To the fullest extent
permitted by law, the Company will pay all expenses, including attorneys’ fees,
actually and necessarily incurred by Consultant in connection with the defense
of any complaint, action, suit, or proceeding relating to the matters for which
the Company has provided indemnification under this subsection.

 

 



3

 

 

 

(b) Consultant will indemnify and hold the Company and its officers, directors,
agents, shareholders, representatives and affiliates harmless from and against
any and all Losses arising from: (a) the breach of any covenant, obligation,
representation or warranty of Consultant under this Agreement; (b) Consultant’s
own negligence or willful misconduct in connection with Consultant’s serving as
Chief Financial Officer or performance of the Services; and/or (c) the Company’s
treatment of Consultant as an independent contractor rather than treating
Consultant as an employee for tax purposes. To the fullest extent permitted by
law, Consultant will pay all expenses, including attorneys’ fees, actually and
necessarily incurred by the Company in connection with the defense of any
complaint, action, suit, or proceeding relating to the matters for which
Consultant has provided indemnification under this Section.

 

8. Confidential Information. The Company will provide Consultant with certain
Confidential Information (as defined below) in order to allow Consultant to
perform the Services. Consultant acknowledges that the Confidential Information
is the property of the Company. Therefore, Consultant agrees that he will not
disclose or permit to be disclosed, without the prior written consent of the
Board of Directors or Chief Executive Officer of the Company, any Confidential
Information other than as necessary to perform the Services. Consultant agrees
that during the Term and following the termination of his engagement with the
Company for any reason, he will not directly or indirectly use any Confidential
Information for any reason other than the advancement of the Company’s business
interests. The term “Confidential Information” means, collectively, all
information and data regarding the Company and its officers, directors,
managers, shareholders, partners, employees, affiliates, joint venturers,
agents, representatives, independent contractors, subcontractors, clients,
customers, vendors, suppliers, developers, lenders, investors, budgets,
research, analysis, studies, real and personal properties, intellectual
properties, licenses, license agreements, projects, expenses, fees, charges,
pricing, assets, services, computer hardware and software, data files,
spreadsheets, operations, financial statements, marketing plans, methods,
processes, business plans, and financial performance, at any time obtained by
Consultant in connection with Consultant’s engagement by the Company.
Notwithstanding the foregoing, the term Confidential Information will not
include any information that (a) is or becomes generally available to the public
(other than as a result of violation of this Agreement by Consultant), or (b)
Consultant receives on a nonconfidential basis from a source other than the
Company that is not known by Consultant to be bound by an obligation of secrecy
or confidentiality. If Consultant is requested in any legal proceeding to
disclose any Confidential Information, Consultant agrees to give the Company
prompt notice of such request so that the Company may seek an appropriate
protective order. If Consultant is nonetheless compelled to disclose any
Confidential Information by a court, subpoena, legal proceeding or governmental
body having the authority to order such disclosure, Consultant may disclose the
Confidential Information without liability under this Agreement; provided,
however, that Consultant gives the Company written notice of the Confidential
Information to be disclosed as far in advance of its disclosure as is
practicable and, upon the Company’s request, Consultant uses his good faith
efforts to obtain assurances that confidential treatment will be accorded to the
Confidential Information.

 



4

 

 

 

9. Return of Property to the Company. Upon the termination of his engagement
with the Company for any reason, Consultant agrees to promptly return to the
Company all Company-owned property in his possession or control, including,
without limitation, all Confidential Information. After the termination of his
engagement with the Company, Consultant agrees that he will not retain copies of
any Confidential Information or any other documents or property belonging to the
Company.

 

10. Choice of Law; Jurisdiction and Venue. The parties agree that this Agreement
will be construed under the substantive laws of the State of Texas, without
regard to its conflicts of law principles. Any dispute arising out of this
Agreement or any matter relating hereto will be brought in any federal or state
court sitting or having jurisdiction in Dallas County, Texas. Each party accepts
for itself the exclusive jurisdiction and venue of the aforesaid courts as trial
courts, and irrevocably agrees to be bound by any final non-appealable judgment
rendered in connection with this Agreement. The provisions of this Section will
survive expiration or termination of this Agreement.

 

11. Waiver of Jury Trial. Each party irrevocably waives any and all rights it
may have to demand that any action, proceeding or counterclaim arising out of or
in any way related to this Agreement or the relationships of the parties be
tried by jury. This waiver extends to any and all rights to demand a trial by
jury arising from any source including without limitation, the Constitution of
the United States or any state therein, common law or any applicable statute or
regulations. Each party acknowledges that it is knowingly and voluntarily
waiving its right to demand trial by jury.

 

12. Severability. If a court of competent jurisdiction determines that any
provision of this Agreement is invalid or unenforceable, then the invalidity or
unenforceability of that provision will not affect the validity or
enforceability of any other provision of this Agreement, and all other
provisions will remain in full force and effect.

 

13. Waiver. No failure by either party hereto at any time to give notice of any
breach by the other party of, or to require compliance with, any condition or
provision of this Agreement will be deemed a waiver of similar or dissimilar
provisions or conditions at the same or at any prior or subsequent time.

 

14. No Assignment. Consultant may not assign or subcontract this Agreement or
any right, obligation or interest under this Agreement without the Company’s
prior written consent. This Agreement may not be assigned by the Company except
with Consultant’s prior written consent. Any attempted assignment without the
requisite consent will be void and of no effect.

 

15. Notices. Any notices, consents, demands, requests, approvals and other
communications to be given under this Agreement by either party to the other
will be deemed to have been duly given if given in writing and personally
delivered or sent by mail (registered or certified) or by a nationally
recognized overnight delivery service, the business day on which the notice is
actually received by the party, or if given by certified mail, return receipt
requested, postage prepaid, five business days after posted with the United
States Postal Service, addressed as follows:

 



5

 

 

(a) if to the Company, to:

 

Gray Fox Petroleum Corp.

3333 Lee Parkway, Suite 600

Dallas, Texas 75219

Lpemble@grayfoxpetro.com

Attention: Lawrence Pemble, Chief Executive Officer

 

or to such other address as the Company may have advised Consultant in writing;
and

 

(b) if to Consultant, to:

 

Randall Newton

440 Louisiana, Suite 1400

Houston, Texas 77002

rnewton@newton-collaboration.com

 

or to such other address as Consultant may have advised the Company in writing.

 

16. Entire Agreement. This Agreement represents the entire agreement relating to
the relationship between the Company and Consultant. No prior or subsequent
promises, representations, or understandings relative to any terms or conditions
of Consultant’s engagement are to be considered binding or part of this
Agreement unless expressly agreed to in a writing signed by the parties.

 

17. Amendment. This Agreement may be amended only in a writing signed by the
Company and Consultant.

 

18. Counterparts. This Agreement may be executed in multiple counterparts, each
of which will be deemed an original for all purposes and all of which will be
deemed collectively to be one agreement. Signatures given by facsimile or
portable document format (or similar format) will be binding and effective to
the same extent as original signatures.

 

(Signature Page Follows.)

 



6

 

 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.

 

COMPANY:

 

Gray Fox Petroleum Corp., a Nevada corporation

 

 

By: /s/ Lawrence Pemble                   

Name: Lawrence Pemble

Title: Chief Executive Officer

 

 

CONSULTANT:

 

 

/s/ Randall Newton                        

Randall Newton

 



7

 




EXHIBIT A

 

Description of Services

 

Consultant will provide senior financial and accounting management typical of
that expected of a Chief Financial Officer of a publicly-held corporation
including, but not limited to, the following:

 

·Review quarterly the operations and business, working closely with the
Company’s independent auditors.

·Prepare, coordinate and file SEC filings, including 10-Ks, 10-Qs, 8-Ks, proxy
statements and other documents, as needed.

·Respond to SEC comment letters and other correspondence.

·Conduct management’s assessment of disclosure and internal controls, as
required under Sarbanes-Oxley Rules 302 and 404, and conduct other oversight of
the financial and operational controls, as needed.

·Participate in quarterly earnings calls and investor presentations.

·Provide enhancements, as needed, in financial policies.

·Mentor and oversee the finance and accounting staff.

·Oversee the automation of manual processes.

·Provide financial forecasting, budgeting and long-range financial planning.

·Prepare and participate in management and board reports and presentations.

·Close the books on a monthly and quarterly basis and prepare financial
statements.

·Prepare and file tax returns and filings.

·Attend shareholder, board and investor meetings.

·Provide other services as requested or deemed appropriate by the Board or Chief
Executive Officer.

 

 



8

